Order entered October 5, 2016




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-16-00719-CV

                               CAMERON MCPHERSON, Appellant

                                                   V.

                             BRIAN DAVID RUDMAN, M.D., Appellee

                          On Appeal from the 162nd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-13-05858-I

                                             ORDER
        The Court GRANTS court reporter Sheretta Martin’s October 3, 2016 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Martin to file the reporter’s record within FOURTEEN DAYS from

the date of this order.

                                                        /s/   CRAIG STODDART
                                                              JUSTICE